DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s arguments/amendments filed Aug. 12, 2022 have been fully considered but are not persuasive. Claim 2 had been canceled.

Examiner’s Note
2.	Examiner has cited particular columns/paragraphs and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

3.	Response to applicant’s argument: 
	Regarding previously claim 2, currently part of claim 1, Applicant argued that the combination of Bush and Welches does not disclose each and every limitation of claim 1 because Welches is directed to providing a variable speed generator which is operated at the optimum engine speed for a given load. Welches discloses receiving output power feedback from a load and using a speed versus load user-programmable lookup table to determine an optimum speed at which the generator must operate based on the received output power feedback of the load. Welches does not disclose adjusting the frequency of the generator by a frequency amount based on the power consumed by the load. 
	The Examiner respectfully disagrees because according to Welches’ paragraph [0008], which discloses “…internal combustion (IC) engine generator systems must rotate at a fixed speed to provide a fixed frequency output…”, thus the speed of the generator is related to the frequency output otherwise adjusting the speed is to adjust the frequency output. Therefore, Welches discloses adjusting the speed of the generator otherwise adjusting the frequency output by a frequency amount based on the power consumed by the load.
Note: Bush et al. (2020/0321800) also discloses that “…The frequency of the power output signal from the generator falls as the generator is loaded…” (Bush’s ¶ 6), and “…Generators are designed to operate at their rated frequency (for example, 60 Hz). The lower the frequency goes below rated frequency, the less power the generator can provide…” (Bush’s ¶ 21). 
Thus, the combination of Bush in view of Welches discloses each and every limitation of the claim 1.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1, 3, 4, 9-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bush et al. (2020/0321800) in view of Welches et al. (2004/0084965) (“Welches”).
Regarding claim 1, Bush discloses an electrical apparatus (10 in Fig.1, please refer to the whole reference for detailed) comprising: a detecting circuit (circuit which detects frequency of generator 14 in Fig.1; please refer to information related to 102 and 112 in Fig.3 and 202 and 212 in Fig.4; ¶ 27-31) coupled to a generator (14 in Fig.1) and configured to detect a frequency of the generator; and a controller (16 in Fig.1; controller which adjusts the frequency of the generator 14; please refer to information related to 114 in Fig.3 and 214 in Fig.4) coupled to the detecting circuit and configured to receive a first signal (signal indicating detected frequency of the generator 14; ¶ 25) indicating the detected frequency and adjust the frequency of the generator in response to determining that the detected frequency is out of a predetermined frequency range (frequency range, which is equal to and lower than minimum frequency setpoint as stated in step 112 and 114 in Fig.3 and 212 and 214 in Fig.4; ¶ 27-31).
Bush doesn’t explicitly disclose the detecting circuit is further coupled to a load and configured to detect a power consumed by the load, and wherein the controller is further configured to receive a second signal indicating the power consumed by the load and adjust the frequency of the generator by a frequency amount based on the second signal.
Welches discloses an electrical apparatus (components in Fig.6 except 1500 and 1600, please refer to the whole reference for detailed) comprising: a detecting circuit (at least 1400 and detecting part of 1810 in Fig.6) coupled to a generator (formed by 1500 and 1600) and configured to detect a frequency of the generator (¶ 58); and a controller (VSC Control Card (or) at least VSC Control Card and part of 1810 in Fig.6) coupled to the detecting circuit and configured to receive a first signal (signal from 1400) indicating the detected frequency; and the detecting circuit is further coupled to a load (50) and configured to detect a power consumed by the load (1110, please refer to at least ¶ 55), and wherein the controller is further configured to receive a second signal (1110) indicating the power consumed by the load (please refer to at least ¶ 55) and adjust the frequency of the generator by a frequency amount based on the second signal (adjust the frequency of the generator using output from 1250, please refer to at least ¶ 54, 58 and 62; Note: according to Welches’ paragraph [0008], which discloses “…internal combustion (IC) engine generator systems must rotate at a fixed speed to provide a fixed frequency output…”, thus the speed of the generator is related to the frequency output otherwise adjusting the speed is to adjust the frequency output. Therefore, Welches discloses adjusting the speed of the generator (otherwise frequency output) based on the power consumed by the load).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bush with the teaching of Welches to provide the detecting circuit is further coupled to a load and configured to detect a power consumed by the load, and wherein the controller is further configured to receive a second signal indicating the power consumed by the load and adjust the frequency of the generator by a frequency amount based on the second signal. The suggestion/motivation would have been to adjust the frequency of the generator based on the power provided to the load as taught by Welches. 
Regarding claim 3, Bush in view of Welches is used to reject claim 1 above.
Bush doesn’t disclose the controller is further configured to adjust the frequency of the generator by adjusting a power level from the generator to the load based on the first signal and the second signal.
Welches discloses the controller (at least VSC Control Card and part of 1810 in Fig.6) is further configured to adjust the frequency of the generator (using output from 1250) by adjusting a power level from the generator to the load (adjusting a power level from the generator to the load is to adjust the frequency of the generator according to at least “load vs speed table 1115” and “F to V converter 1260” due to it’s feedback control method of VSG Control Card in Fig.6) based on the first signal (signal from 1400) and the second signal (1110).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bush with the teaching of Welches to provide the controller is further configured to adjust the frequency of the generator by adjusting a power level from the generator to the load based on the first signal and the second signal. The suggestion/motivation would have been to adjust the frequency of the generator based on the power provided to the load as taught by Welches.
 Regarding claim 4, Bush in view of Welches is used to reject claims 1 and 3 above.
Bush discloses an uninterruptible power supply (UPS) comprises a rectifier (28 in Fig.1), an energy storage device (12a), and an inverter (30). 
Bush doesn’t explicitly disclose a rectifier coupled to the generator and the controller; an energy storage device coupled to the rectifier and the controller; and an inverter coupled to the energy storage device and the controller; wherein the controller is configured to cause the rectifier, the energy storage device and the inverter to adjust the power level from the generator to the load.
Welches discloses a rectifier (1700, ¶ 18, 42, 47 and 51) coupled to the generator (formed by 1500 and 1600) and the controller; an energy storage device (¶ 22, 44, 45 and 95) coupled to the rectifier and the controller; and an inverter (1800; ¶ 54 and 60) coupled to the energy storage device and the controller; wherein the controller is configured to cause the rectifier, the energy storage device and the inverter to adjust the power level from the generator to the load (please refer to ¶ 18, 22, 42, 44, 45, 47, 51, 54, 60 and 95).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bush with the teaching of Welches to provide a rectifier coupled to the generator and the controller; an energy storage device coupled to the rectifier and the controller; and an inverter coupled to the energy storage device and the controller; wherein the controller is configured to cause the rectifier, the energy storage device and the inverter to adjust the power level from the generator to the load. The suggestion/motivation would have been to generate high quality AC power with optimum efficiency as taught by Welches.
Regarding claim 9, Bush in view of Welches is used to reject claim 1 above.
Bush discloses the electrical apparatus (UPS 10 in Fig.1) is coupled between the generator (14) and the load (AC powered downstream device(s)).
Bush doesn’t disclose the generator is coupled between the electrical apparatus and the load.
Welches discloses the electrical apparatus (UPS 30 in Fig.1a (or) 50 in Fig.1c) is coupled between the generator (10 and 20 in Fig.1a (or) 60 and 70 in Fig.1c, respectively) and the load (40 in Fig.1a (or) 40 in Fig.1c, respectively); and the generator (10 and 20 in Fig.1b) is coupled between the electrical apparatus (UPS 30 in Fig.1b) and the load (40 in Fig.1b).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bush with the teaching of Welches to provide the generator is coupled between the electrical apparatus and the load. The suggestion/motivation would have been to use various way to provide power to the load as shown in Welches’ Fig.1a-1c.
Regarding claim 10, Bush in view of Welches is used to reject claim 1 above.
Bush discloses the electrical apparatus (UPS 10 in Fig.1) is coupled between the generator (14) and the load (AC powered downstream device(s)).
	Note: Welches also discloses the electrical apparatus (UPS 30 in Fig.1a (or) 50 in Fig.1c) is coupled between the generator (10 and 20 in Fig.1a (or) 60 and 70 in Fig.1c, respectively) and the load (40 in Fig.1a (or) 40 in Fig.1c, respectively)
Regarding claim 11, Bush in view of Welches is used to reject claims 1 and 10 above.
Bush discloses a further load (one of AC powered downstream devices in Fig.1).
Bush doesn’t disclose a further load is coupled between the generator and the electrical apparatus and configured to be supplied by at least one of the generator and the electrical apparatus.
Welches discloses a load (40 in Fig.1a or 1b) is coupled between the generator (10 and 20) and the electrical apparatus (UPS 30) and configured to be supplied by at least one of the generator and the electrical apparatus.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bush with the teaching of Welches to provide a further load is coupled between the generator and the electrical apparatus and configured to be supplied by at least one of the generator and the electrical apparatus. The suggestion/motivation would have been to use various way to provide power to the load as shown in Welches’ Fig.1a-1c.
	Regarding claim 13, Bush in view of Welches is used to reject claim 1 above.
Bush discloses the electrical apparatus is an Uninterrupted Power Supply (Fig.1, ¶ 19).
Regarding claim 14, Bush discloses a power supply system (Fig.1, please refer to the whole reference for detailed) comprising: a load (AC powered downstream device(s) in Fig.1); a generator (14) coupled to the load and configured to supply power to the load; and an electrical apparatus (10) coupled to the generator and the load, wherein the electrical apparatus comprises: a detecting circuit (circuit which detects frequency of generator 14 in Fig.1; please refer to information related to 102 and 112 in Fig.3 and 202 and 212 in Fig.4; ¶ 27-31) configured to detect a frequency of the generator; and a controller (16 in Fig.1; controller which adjusts the frequency of the generator 14; please refer to information related to 114 in Fig.3 and 214 in Fig.4) coupled to the detecting circuit and configured to receive a first signal (signal indicating detected frequency of the generator 14; ¶ 25) indicating the detected frequency and adjust the frequency of the generator in response to determining that the detected frequency is out of a predetermined frequency range (frequency range, which is equal to and lower than minimum frequency setpoint as stated in step 112 and 114 in Fig.3 and 212 and 214 in Fig.4; ¶ 27-31).
Bush doesn’t explicitly disclose the detecting circuit being further coupled to the load and configured to detect a power consumed by the load, and a controller coupled to the detecting circuit and configured to receive a second signal indicating the power consumed by the load and adjust the frequency of the generator by a frequency amount based on the second signal.
Welches discloses an electrical apparatus (components in Fig.6 except 1500 and 1600, please refer to the whole reference for detailed) comprising: a detecting circuit (at least 1400 and detecting part of 1810 in Fig.6) being further coupled to a generator (formed by 1500 and 1600) and configured to detect a frequency of the generator (¶ 58); and a controller (VSC Control Card (or) at least VSC Control Card and part of 1810 in Fig.6) coupled to the detecting circuit and configured to receive a first signal (signal from 1400) indicating the detected frequency; and the detecting circuit is further coupled to a load (50) and configured to detect a power consumed by the load (1110, please refer to at least ¶ 55), and wherein the controller is further configured to receive a second signal (1110) indicating the power consumed by the load (please refer to at least ¶ 55) and adjust the frequency of the generator by a frequency amount based on the second signal (adjust the frequency of the generator using output from 1250, please refer to at least ¶ 54, 58 and 62; Note: according to Welches’ paragraph [0008], which discloses “…internal combustion (IC) engine generator systems must rotate at a fixed speed to provide a fixed frequency output…”, thus the speed of the generator is related to the frequency output otherwise adjusting the speed is to adjust the frequency output. Therefore, Welches discloses adjusting the speed of the generator (otherwise frequency output) based on the power consumed by the load).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bush with the teaching of Welches to provide the detecting circuit being further coupled to the load and configured to detect a power consumed by the load, and a controller coupled to the detecting circuit and configured to receive a second signal indicating the power consumed by the load and adjust the frequency of the generator by a frequency amount based on the second signal. The suggestion/motivation would have been to adjust the frequency of the generator based on the power provided to the load as taught by Welches. 

Regarding claim 15, Bush discloses a method of manufacturing an electrical apparatus (10 in Fig.1, please refer to the whole reference for detailed) comprising: providing a detecting circuit (circuit which detects frequency of generator 14 in Fig.1; please refer to information related to 102 and 112 in Fig.3 and 202 and 212 in Fig.4; ¶ 27-31) coupled to a generator (14) and configured to detect a frequency of the generator; and providing a controller (16 in Fig.1; controller which adjusts the frequency of the generator 14; please refer to information related to 114 in Fig.3 and 214 in Fig.4) coupled to the detecting circuit and configured to receive a first signal (signal indicating detected frequency of the generator 14; ¶ 25) indicating the detected frequency and adjust the frequency of the generator in response to determining that the detected frequency is out of a predetermined frequency range (frequency range, which is equal to and lower than minimum frequency setpoint as stated in step 112 and 114 in Fig.3 and 212 and 214 in Fig.4; ¶ 27-31).
Bush doesn’t explicitly disclose the detecting circuit is further coupled to a load and configured to detect a power consumed by the load, and wherein the controller is further configured to receive a second signal indicating the power consumed by the load and adjust the frequency of the generator by a frequency amount based on the second signal.
Welches discloses an electrical apparatus (components in Fig.6 except 1500 and 1600, please refer to the whole reference for detailed) comprising: a detecting circuit (at least 1400 and detecting part of 1810 in Fig.6) coupled to a generator (formed by 1500 and 1600) and configured to detect a frequency of the generator (¶ 58); and a controller (VSC Control Card (or) at least VSC Control Card and part of 1810 in Fig.6) coupled to the detecting circuit and configured to receive a first signal (signal from 1400) indicating the detected frequency; and the detecting circuit is further coupled to a load (50) and configured to detect a power consumed by the load (1110, please refer to at least ¶ 55), and wherein the controller is further configured to receive a second signal (1110) indicating the power consumed by the load (please refer to at least ¶ 55) and adjust the frequency of the generator by a frequency amount based on the second signal (adjust the frequency of the generator using output from 1250, please refer to at least ¶ 54, 58 and 62; Note: according to Welches’ paragraph [0008], which discloses “…internal combustion (IC) engine generator systems must rotate at a fixed speed to provide a fixed frequency output…”, thus the speed of the generator is related to the frequency output otherwise adjusting the speed is to adjust the frequency output. Therefore, Welches discloses adjusting the speed of the generator (otherwise frequency output) based on the power consumed by the load).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bush with the teaching of Welches to provide the detecting circuit is further coupled to a load and configured to detect a power consumed by the load, and wherein the controller is further configured to receive a second signal indicating the power consumed by the load and adjust the frequency of the generator by a frequency amount based on the second signal. The suggestion/motivation would have been to adjust the frequency of the generator based on the power provided to the load as taught by Welches.

7.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bush et al. (2020/0321800) in view of Welches et al. (2004/0084965) (“Welches”) and Budde (9,793,753).
Regarding claim 12, Bush in view of Welches is used to reject claims 1 and 2 above.
Bush discloses a bypass element (26) coupled to the controller (16). 
Bush doesn’t explicitly disclose a bypass element coupled to the controller and the controller is further configured to in response to determining that the power consumed by the load is carried by the generator, bypass the electrical apparatus.
	Budde discloses a bypass element (140 in Fig.1) coupled to the controller (120) and the controller is further configured to in response to determining that the power consumed by the load is carried by the generator (generator which generates AC power at input 145, using sensor 106 in Fig.1 to determine that the power consumed by the load is carried by the generator by monitoring the input power), bypass the electrical apparatus (please refer to information related to steps 412 and 418 in Fig.4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bush in view of Welches with the teaching of Budde to provide a bypass element coupled to the controller and the controller is further configured to in response to determining that the power consumed by the load is carried by the generator, bypass the electrical apparatus. The suggestion/motivation would have been to use a bypass switch to bypass the UPS to reduce power consumption by the UPS based on power quality. 

Allowable Subject Matter
8.	Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Richard Tan/Primary Examiner 2849